t c summary opinion united_states tax_court tony carrancho and linda carrancho petitioners v commissioner of internal revenue respondent docket no 27067-13s filed date tony carrancho and linda carrancho pro sese nicholas rosado and michael skeen for respondent summary opinion panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated in a notice_of_deficiency dated date respondent determined a deficiency in petitioners’ federal_income_tax of dollar_figure respondent determined that petitioners failed to report as income dollar_figure in social_security_benefits received in the issue for decision is whether petitioners are required to include certain social_security_benefits in their gross_income background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by reference petitioners resided in california when their petition was filed tony carrancho petitioner became disabled on date on date petitioner filed for monthly disability benefits with the social_security administration in date the social_security administration determined that petitioner became disabled on date and that he was entitled to social_security_benefits beginning in date petitioner’s social_security_benefits were reduced by or offset by his workers’ compensation payments petitioner received dollar_figure in representing the net social_security_benefit allocable from date through date the internal_revenue_service received a form ssa-1099 social_security_benefit statement reporting that petitioner received dollar_figure in social_security_benefits during the taxable_year the form ssa-1099 reflects a workers’ compensation offset of dollar_figure most of the dollar_figure was a lump-sum payment of social_security_benefits attributable to prior years petitioners reported a payment of dollar_figure on their form_1040 u s individual_income_tax_return for as social_security_benefits received and reported dollar_figure as the taxable_amount respondent determined that the taxable_amount of social_security_benefits received was dollar_figure the dollar_figure adjustment is the difference between the taxable_amount that respondent calculated and the dollar_figure petitioners reported as taxable on their return discussion in general the commissioner’s determination set forth in a notice_of_deficiency is presumed correct and the taxpayer bears the burden of proving otherwise rule a 290_us_111 in cases the record does not reflect the amount of workers’ compensation payments that petitioner received during the period involving unreported income this court has recognized an exception to this rule where the commissioner introduces no substantive evidence and relies solely on the presumption of correctness 73_tc_394 this exception is limited and does not apply where the commissioner has provided a minimal evidentiary foundation 92_tc_661 because we decide the factual issues in the instant case on the preponderance_of_the_evidence the allocation of the burden_of_proof is immaterial see 131_tc_185 workers’ compensation is generally excludable from a taxpayer’s gross_income sec_104 in contrast social_security_benefits including social_security disability benefits may be includable in a taxpayer’s gross_income pursuant to a statutory formula that takes into account a number of factors including the amount of social_security_benefits received the taxpayer’s other income and the taxpayer’s filing_status sec_86 if the amount of social_security_benefits that a taxpayer receives is reduced because of the receipt of workers’ compensation benefits then the amount of the workers’ compensation benefits that causes the reduction is treated as though it were a social_security_benefit sec_86 moore v commissioner tcmemo_2012_249 at the workers’ compensation offset is included in the social_security_benefits that petitioner received in therefore we conclude that petitioner received dollar_figure in taxable social_security_benefits in taxpayers may make an election with respect to the amount of a lump-sum payment of social_security_benefits received during a taxable_year in which the portion of the payment is attributable to previous years sec_86 brady v commissioner tcmemo_2013_1 at this election provides an alternate method for applying the statutory formula to determine the amount of social_security_benefits includable in the taxpayer’s income see sec_86 because petitioner received a lump-sum payment of social_security_benefits during that was in part attributable to and they were eligible to make a sec_86 election on their tax_return petitioners did not make a sec_86 election on their tax_return when petitioner applied for social_security_benefits part of his workers’ compensation benefits which were otherwise excludable from gross_income were treated as social_security_benefits pursuant to the provisions of sec_86 this recharacterization caused petitioners’ tax to increase by more than the amount respondent provided a computation showing that petitioners would not benefit from a sec_86 election petitioners did not provide any such computation we presume that petitioners would not benefit from a sec_86 election of increase in benefits received as a result of petitioner’s qualifying for social_security_benefits while the result appears harsh our role is to enforce the laws as written and interpreted as the supreme court of the united_states has instructed the role of the courts is to apply the statute as written sandifer v u s steel corp u s ___ ___ 134_sct_870 see also mccarthy v commissioner tcmemo_2015_50 at and the cases cited thereat we have considered the parties’ arguments and to the extent not discussed herein we conclude the arguments to be irrelevant moot or without merit to reflect the foregoing decision will be entered for respondent
